DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 20090077988), hereinafter referred to as Ishikawa.
Re claims 1 and 11, Ishikawa teaches a heating, ventilation, air conditioning, and refrigeration (HVACR) unit, comprising a control panel (10) disposed on an exterior surface of the HVACR unit, the control panel comprising:
a control panel housing (11) having an open side (see Fig 6);
an inner layer (11a and/or 11b) disposed within the control panel housing;
a plurality of high-voltage components (e.g. ¶ 29-30, “A noise filter board 14 and an electrolytic capacitor 16, which are electrical components driven by a high voltage (for example, 280V) are mounted on the side plate 11 a” … “A fan motor driving board (fan driving inverter unit) 13 which is driven by a high voltage is mounted on an intermediate plate 11 b”) disposed on the inner layer;
an outer layer (11c) disposed closer to the open side of the control panel housing (see Fig 5-6);
a plurality of low-voltage components (e.g. ¶ 30, “Electrical components mounted on this main board 12 are mainly driven by a low voltage of 5V to 15V”) disposed on the outer layer;
wherein:
the outer layer is configured to be movable between:
a closed position (as shown in Fig 5) where the outer layer covers the plurality of high-voltage components with respect to the open side of the control panel housing (as shown in Fig 5), and
an open position (as shown in Fig 6) where the plurality of high-voltage components are accessible through the open side of the control panel housing (as shown in Fig 6), and
the high-voltage components are disposed only on the inner layer (e.g. ¶ 29-30).

Re claims 2 and 12, Ishikawa teaches the control panel of claim 1 and the HVACR unit of claim 11, wherein the low-voltage components are safety extra-low voltage (SELV) components (e.g. ¶ 29-30; “5V to 15V”)

Re claims 3 and 13, Ishikawa teaches the control panel of claim 1 and the HVACR unit of claim 11, wherein the outer layer comprises a single piece (11c).

Re claims 4 and 14, Ishikawa teaches the control panel of claim 3 and the HVACR unit of claim 13, further comprising a hinge (200) on a first side (bottom side) of the single piece of the outer layer, the hinge connecting the single piece of the outer layer to the control panel housing (see Fig 5-6).

Re claims 5 and 15, Ishikawa teaches the control panel of claim 4 and the HVACR unit of claim 14, further comprising a lock (110) on a second side (upper side) of the single piece of the outer layer, the second side opposite the first side (see Fig 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-10, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, in view of Dunkleberger et al. (US Pat No. 8,785,771), hereinafter referred to as Dunkleberger.

Re claims 6 and 16, Ishikawa teaches the control panel of claim 1 and the HVACR unit of claim 11. Ishikawa does not teach the limitation of wherein the outer layer comprises a plurality of pieces. However, Dunkleberger teaches the limitation of a control panel comprising a housing (10) comprising two outer layers (48 and 50). Therefore at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Ishikawa and integrated wherein the outer layer comprises two outer layers, as taught by Dunkleberger, in order to provide easier access to a set area without exposing a different area.

Re claims 7 and 17, Ishikawa teaches the control panel of claim 6 and the HVACR unit of claim 16. Dunkleberger further teaches wherein each of the plurality of pieces includes a hinge (see Fig 3-4), the hinge connecting the piece to the control panel housing.

Re claims 8 and 18, Ishikawa teaches the control panel of claim 6 and the HVACR unit of claim 16. Dunkleberger further teaches wherein at least two of the plurality of pieces are configured to be locked to a housing support (46) when the outer layer is in the closed position (see Fig 4).

Re claims 9-10 and 19-20, Ishikawa teaches the control panel of claim 1 and the HVACR unit of claim 11. Ishikawa, as modified, does not teach the limitation of wherein some of the plurality of low-voltage components are disposed on each of the plurality of pieces; wherein the low-voltage components are disposed on only one of the plurality of pieces. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the the plurality of low-voltage components are disposed on each of the plurality of pieces OR only on one of the plurality of pieces, for the purpose of arranging the components per case basis for ease of access, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892)
Lee (US 20200124298), teaches having a control panel (see Fig 4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/12/2022